SIMPSON, J.
The appellant was arrested on a warrant from a justice of the peace, based on an affidavit charging assault and battery. The justice of the peace, in place of trying the case as he should, hound the defendant over to the county court of Shelby county.
The defendant made a motion in the county court to ‘dismiss the prosecution, because the justice had final jurisdiction to try the case, and wa-s without authority to bind the defendant over to- said county court. It has been distinctly held by this court that when a person is brought before a justice of the peace, charged with the commission of a misdemeanor of which he has final jurisdiction, it is the duty of the justice to proceed with the trial, and render final judgment, and that he has no power to- bind the defendant over to answer an indictment. — Ex parte Pruitt & Harper, 99 Ala. 225, 13 South. 317; Brown v. State, 105 Ala. 117, 16 South. 929; Wiley v. State, 117 Ala. 158, 23 South. 690. The jurisdiction of the county court of Shelby county is defined in the act creating that court.' — Acts 1909, pp. 52, 53. The justice of the peace was without authority to bind the defendant over to the county court of Shelby -county,-or-to malee the warrant returnable thereto.
The judgment of the court is reversed; and a-judgment will be entered-here, dismissing the prosecution and-discharging- the -prisoner.
Reversed and rendered.
*109Dowdell, O. J., and McClellan and Mayfield, JJ., concur.